Title: To James Madison from the Democratic Meeting of Muskingum County, Ohio, 5 February 1810 (Abstract)
From: Democratic Meeting of Muskingum County
To: Madison, James


5 February 1810, Zanesville. Resolutions express regret at “accumulated aggressions and insults from the Government of Great Britain” in the face of JM’s “forbearance and pacific overtures.” Meeting approves of president’s action regarding Francis James Jackson and declares “fullest confidence in the wisdom and integrity of the constituted authorities of our general Government (the government of our choice).”
